Per Curiam.

The question presented is whether the decision of the Municipal Civil Service Commission of June 28, 1961, was appealable under Chapter 2506, Eevised Code, titled “Appeals from Orders of Administrative Officers and Agencies.” If the decision was appealable, relator had an adequate remedy in the ordinary course of the law.
Section 2506.01, Eevised Code, provides:
“Every final order, adjudication, or decision of any * * * commission, department or other division of any political subdivision * * * may be reviewed by the Common Pleas Court * # * 5 J
The respondent Municipal Civil Service Commission is a “commission,” and its decision of June 28, 1961, affirming the action of the director was a final decision within the meaning of those terms as used in the above-quoted section. State, ex rel. Steyer, v. Szabo, 174 Ohio St., 109.
Therefore, pursuant to the provisions of Chapter 2506, Eevised Code, relator had an adequate remedy in the regular course of the law by appeal to the Common Pleas Court from the final decision of the commission, and mandamus may not *332be used as a substitute for appeal. In re Removal of Taylor, Chief of Police, 172 Ohio St., 394; State, ex rel. Steyer, v. Szabo, supra; State, ex rel. Oliver, v. State Civil Service Commission, 168 Ohio St., 445.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, 0’Neill, Griffith, Herbert and Gibson, JJ., concur.